Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 1 of 52 PageID #: 1855




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 SALIX PHARMACEUTICALS, LTD.; SALIX                   )
 PHARMACEUTICALS, INC.; BAUSCH                        )
 HEALTH IRELAND LTD.; ALFASIGMA                       )
 S.P.A.,                                              )
                                                      )
                       Plaintiffs,                    )
                                                      )
        v.                                            )   C.A. No. 20-430 (RGA)
                                                      )
 NORWICH PHARMACEUTICALS, INC.,                       )
                                                      )
                       Defendant.                     )

             FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Salix Pharmaceuticals, Ltd. and Salix Pharmaceuticals, Inc. (collectively,

“Salix”), Bausch Health Ireland Ltd. (“Bausch”), and Alfasigma S.p.A. (“Alfasigma”)

(collectively, “Plaintiffs”) for their First Amended Complaint against Defendant Norwich

Pharmaceuticals, Inc. (“Norwich” or “Defendant”), hereby allege as follows:


                                        THE PARTIES

       1.      Plaintiff Salix Pharmaceuticals, Ltd. is a corporation organized and existing under

the laws of Delaware having its principal place of business at 400 Somerset Corporate Blvd.,

Bridgewater, New Jersey 08807.

       2.      Plaintiff Salix Pharmaceuticals, Inc. is a corporation organized and existing under

the laws of California having its principal place of business at 400 Somerset Blvd., Bridgewater,

New Jersey 08807.

       3.      Plaintiff Bausch is a company organized and existing under the laws of Ireland

having an office at 3013 Lake Drive, Citywest Business Campus, Dublin 24, Ireland.
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 2 of 52 PageID #: 1856




       4.      Plaintiff Alfasigma is a corporation organized and existing under the laws of Italy

having a principal place of business at Via Ragazzi del ’99, 5 Bologna, Italy.

       5.      On information and belief, Norwich is a corporation organized and existing under

the laws of Delaware, having a principal place of business at 6826 Highway 12, Norwich, New

York 13815.

       6.      On information and belief, Norwich is in the business of, among other things,

manufacturing and packaging pharmaceutical products that it distributes in the State of Delaware

and throughout the United States.

       7.      On information and belief, Alvogen PB Research and Development LLC

(“Alvogen”) is the regulatory agent for Norwich. According to Alvogen’s website, Norwich is a

subsidiary of Alvogen that provides, inter alia, manufacturing and packaging services. (Exhibit A

[screen printout of https://alvogen.com/what-we-do)]).


                                JURISDICTION AND VENUE

       8.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331, 1338(a), 2201, and 2202.

       9.      This Court has personal jurisdiction over the Defendant by virtue of the fact that,

inter alia, it has committed the tortious act of patent infringement pursuant to 35 U.S.C.

§ 271(e)(2)(A) that has led to foreseeable harm and injury to Plaintiffs in the State of Delaware

and throughout the United States.

       10.     This Court also has personal jurisdiction over Norwich by virtue of the fact that

Norwich is at home in Delaware as reflected by the fact that it is incorporated in Delaware,

regularly does or solicits business in Delaware, engages in other persistent courses of conduct in

Delaware, and/or derives substantial revenue from services or things used or consumed in



                                                2
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 3 of 52 PageID #: 1857




Delaware, including by distributing its pharmaceutical products in Delaware and, therefore, can

reasonably expect to be subject to jurisdiction in the Delaware courts. Among other things, on

information and belief, Norwich conducts marketing and sales activities in the State of Delaware,

including, but not limited to, distribution, marketing, and/or sales of pharmaceutical products to

Delaware residents that are continuous and systematic.

       11.     Venue is proper in this Judicial District pursuant to 28 U.S.C. §§ 1391 and 1400(b).


                                 NATURE OF THE ACTION

       12.     This is an action for infringement of United States Patent Nos. 7,045,620 (the “’620

patent”); 7,612,199 (the “’199 patent”); 7,902,206 (the “’206 patent”); 7,906,542 (the “’542

patent”); 7,915,275 (the “’275 patent”); 8,158,644 (the “’644 patent”); 8,158,781 (the “’781

patent”); 8,193,196 (the “’196 patent”); 8,309,569 (the “’569 patent”); 8,518,949 (the “’949

patent”); 8,642,573 (the “’573 patent”); 8,741,904 (the “’904 patent”); 8,829,017 (the “’017

patent”); 8,835,452 (the “’452 patent”); 8,853,231 (the “’231 patent”); 8,946,252 (the “’252

patent”); 8,969,398 (the “’398 patent”); 9,271,968 (the “’968 patent”); 9,421,195 (the “’195

patent”); 9,629,828 (the “’9,828 patent”); 10,314,828 (the “’4,828 patent”); 10,335,397 (the “’397

patent”); 10,456,384 (the “’384 patent”); 10,703,763 (the “’763 patent”); 10,709,694 (the “’694

patent”); and 10,765,667 (the “’667 patent”) (collectively, the “Xifaxan® patents”) under the Food

and Drug Laws and the Patent Laws of the United States, Titles 21 and 35 of the United States

code, respectively. This action involves the 550 mg dosage form of Plaintiffs’ drug product

Xifaxan®, indicated for reduction in risk of overt hepatic encephalopathy (HE) recurrence in adults

and treatment of irritable bowel syndrome with diarrhea (IBS-D) in adults.




                                                3
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 4 of 52 PageID #: 1858




                                    THE XIFAXAN® NDA

       13.     Salix Pharmaceuticals, Inc. is the holder of approved New Drug Application

(“NDA”) Nos. 021361 and 022554 (a supplement to NDA No. 021361 that was granted a new

NDA number) for Xifaxan® (rifaximin) 550 mg tablets.

       14.     The FDA approved NDA No. 021361 for Xifaxan® 200 mg tablets on May 25,

2004 and approved NDA No. 022554 for Xifaxan® 550 mg tablets on March 24, 2010. Xifaxan®

550 mg tablets are indicated for reduction in risk of overt hepatic encephalopathy (HE) recurrence

in adults and treatment of irritable bowel syndrome with diarrhea (IBS-D) in adults.


                                   THE PATENTS-IN-SUIT

       15.     On May 16, 2006, the ’620 patent, entitled “Polymorphous forms of rifaximin,

processes for their production and use thereof in medicinal preparations,” was duly and legally

issued. The ’620 patent is assigned to and owned by Alfasigma. A true and correct copy of the

’620 patent is attached hereto as Exhibit B.

       16.     On November 3, 2009, the ’199 patent, entitled “Polymorphic forms α, β, and γ of

rifaximin,” was duly and legally issued. The ’199 patent is assigned to and owned by Alfasigma.

A true and correct copy of the ’199 patent is attached hereto as Exhibit C.

       17.     On March 8, 2011, the ’206 patent, entitled “Polymorphic forms α, β and γ of

rifaximin,” was duly and legally issued. The ’206 patent is assigned to and owned by Alfasigma.

A true and correct copy of the ’206 patent is attached hereto as Exhibit D.

       18.     On March 15, 2011, the ’542 patent, entitled “Pharmaceutical compositions

comprising polymorphic forms α, β, and γ of rifaximin,” was duly and legally issued. The ’542

patent is assigned to and owned by Alfasigma. A true and correct copy of the ’542 patent is

attached hereto as Exhibit E.



                                                4
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 5 of 52 PageID #: 1859




       19.     On March 29, 2011, the ’275 patent, entitled “Use of polymorphic forms of

rifaximin for medical preparations,” was duly and legally issued. The ’275 patent is assigned to

and owned by Alfasigma. A true and correct copy of the ’275 patent is attached hereto as Exhibit

F.

       20.     On April 17, 2012, the ’644 patent, entitled “Pharmaceutical compositions

comprising polymorphic forms α, β, and γ of rifaximin,” was duly and legally issued. The ’644

patent is assigned to and owned by Alfasigma. A true and correct copy of the ’644 patent is

attached hereto as Exhibit G.

       21.     On April 17, 2012, the ’781 patent, entitled “Polymorphic forms α, β and γ of

rifaximin,” was duly and legally issued. The ’781 patent is assigned to and owned by Alfasigma.

A true and correct copy of the ’781 patent is attached hereto as Exhibit H.

       22.     On June 5, 2012, the ’196 patent, entitled “Polymorphous forms of rifaximin,

processes for their production and use thereof in the medicinal preparations,” was duly and legally

issued. The ’196 patent is assigned to and owned by Alfasigma. A true and correct copy of the

’196 patent is attached hereto as Exhibit I.

       23.     On November 13, 2012, the ’569 patent, entitled “Methods for treating diarrhea-

associated irritable bowel syndrome,” was duly and legally issued. The ’569 patent is assigned to

and owned by Salix Pharmaceuticals, Inc. A true and correct copy of the ’569 patent is attached

hereto as Exhibit J.

       24.     On August 27, 2013, the ’949 patent, entitled “Polymorphous forms of rifaximin,

processes for their production and use thereof in the medicinal preparations,” was duly and legally

issued. The ’949 patent is assigned to and owned by Alfasigma. A true and correct copy of the

’949 patent is attached hereto as Exhibit K.




                                                5
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 6 of 52 PageID #: 1860




       25.     On February 4, 2014, the ’573 patent, entitled “Methods of treating hepatic

encephalopathy,” was duly and legally issued. The ’573 patent is assigned to and owned by Salix

Pharmaceuticals, Inc. A true and correct copy of the ’573 patent is attached hereto as Exhibit L.

       26.     On June 3, 2014, the ’904 patent, entitled “Polymorphous forms of rifaximin,

processes for their production and use thereof in the medicinal preparations,” was duly and legally

issued. The ’904 patent is assigned to and owned by Alfasigma. A true and correct copy of the

’904 patent is attached hereto as Exhibit M.

       27.     On September 9, 2014, the ’017 patent, entitled “Methods of treating traveler’s

diarrhea and hepatic encephalopathy,” was duly and legally issued. The ’017 patent is assigned to

and owned by Salix Pharmaceuticals, Inc. A true and correct copy of the ’017 patent is attached

hereto as Exhibit N.

       28.     On September 16, 2014, the ’452 patent, entitled “Polymorphic forms α, β and γ of

rifaximin,” was duly and legally issued. The ’452 patent is assigned to and owned by Alfasigma.

A true and correct copy of the ’452 patent is attached hereto as Exhibit O.

       29.     On October 7, 2014, the ’231 patent, entitled “Pharmaceutical compositions

comprising polymorphic forms α, β, and γ of rifaximin,” was duly and legally issued. The ’231

patent is assigned to and owned by Alfasigma. A true and correct copy of the ’231 patent is

attached hereto as Exhibit P.

       30.     On February 3, 2015, the ’252 patent, entitled “Methods of treating traveler’s

diarrhea and hepatic encephalopathy,” was duly and legally issued. The ’252 patent is assigned to

and owned by Salix Pharmaceuticals, Inc. A true and correct copy of the ’252 patent is attached

hereto as Exhibit Q.




                                                6
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 7 of 52 PageID #: 1861




       31.     On March 3, 2015, the ’398 patent, entitled “Methods of treating hepatic

encephalopathy,” was duly and legally issued. The ’398 patent is assigned to and owned by Salix

Pharmaceuticals, Inc. A true and correct copy of the ’398 patent is attached hereto as Exhibit R.

       32.     On March 1, 2016, the ’968 patent, entitled “Polymorphous forms of rifaximin,

processes for their production and use thereof in the medicinal preparations,” was duly and legally

issued. The ’968 patent is assigned to and owned by Alfasigma. A true and correct copy of the

’968 patent is attached hereto as Exhibit S.

       33.     On August 23, 2016, the ’195 patent, entitled “Methods of treating hepatic

encephalopathy,” was duly and legally issued. The ’195 patent is assigned to and owned by Salix

Pharmaceuticals, Inc. A true and correct copy of the ’195 patent is attached hereto as Exhibit T.

       34.     On April 25, 2017, the ’9,828 patent, entitled “Methods of treating traveler’s

diarrhea and hepatic encephalopathy,” was duly and legally issued. The ’9,828 patent is assigned

to and owned by Salix Pharmaceuticals, Inc. A true and correct copy of the ’9,828 patent is

attached hereto as Exhibit U.

       35.     On June 11, 2019, the ’4,828 patent, entitled “Methods of treating hepatic

encephalopathy,” was duly and legally issued. The ’4,828 patent is assigned to and owned by

Salix Pharmaceuticals, Inc. A true and correct copy of the ’4,828 patent is attached hereto as

Exhibit V.

       36.     On July 2, 2019, the ’397 patent, entitled “Methods of treating hepatic

encephalopathy,” was duly and legally issued. The ’397 patent is assigned to and owned by Salix

Pharmaceuticals, Inc. A true and correct copy of the ’397 patent is attached hereto as Exhibit W.




                                                7
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 8 of 52 PageID #: 1862




       37.     On October 29, 2019, the ’384 patent, entitled “Methods of treating irritable bowel

syndrome (IBS),” was duly and legally issued. The ’384 patent is assigned to and owned by Salix

Pharmaceuticals, Inc. A true and correct copy of the ’384 patent is attached hereto as Exhibit X.

       38.     On July 7, 2020, the ’763 patent, entitled “Polymorphous forms of rifaximin,

processes for their production and use thereof in the medicinal preparations,” was duly and legally

issued. The ’763 patent is assigned to and owned by Alfasigma. A true and correct copy of the

’763 patent is attached hereto as Exhibit Y.

       39.     On July 14, 2020, the ’694 patent, entitled “Methods of treating hepatic

encephalopathy,” was duly and legally issued. The ’694 patent is assigned to and owned by Salix

Pharmaceuticals, Inc. A true and correct copy of the ’694 patent is attached hereto as Exhibit Z.

       40.     On September 8, 2020, the ’667 patent, entitled “Methods for treating irritable

bowel syndrome (IBS),” was duly and legally issued. The ’667 patent is assigned to and owned

by Salix Pharmaceuticals, Inc. A true and correct copy of the ’667 patent is attached hereto as

Exhibit AA.

       41.     In accordance with 21 U.S.C. § 355(b)(1) and 21 C.F.R. § 314.53, and in

conjunction with NDA No. 022554, the Xifaxan® patents are listed in the FDA’s APPROVED DRUG

PRODUCTS WITH THERAPEUTIC EQUIVALENCE EVALUATIONS (also known as the “Orange Book”) for

Xifaxan® 550 mg tablets.

       42.     Pursuant to agreements entered into between Bausch, Salix Pharmaceuticals, Ltd.,

and Salix Pharmaceuticals, Inc., Bausch has substantial rights in the ’569, ’573, ’017, ’252, ’398,

’195, ’9,828, ’4,828, ’397, ’384,’694, and ’667 patents (collectively, the “Salix patents”) including,

but not limited to, an exclusive license to the Salix patents in the United States, and the right to

sue for infringement of the Salix patents in the United States.




                                                  8
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 9 of 52 PageID #: 1863




       43.     Pursuant to agreements entered into between Bausch, Salix Pharmaceuticals, Inc.

and Alfasigma, Bausch and Salix Pharmaceuticals, Inc. have substantial rights in the ’620, ’199,

’206, ’542, ’275, ’644, ’781, ’196, ’949, ’904, ’452, ’231, ’968, and ’763 patents (collectively, the

“Alfasigma patents”) including, but not limited to, an exclusive license to the Alfasigma patents

in the United States, and the right to sue for infringement of the Alfasigma patents in the

United States. Pursuant to these agreements, Salix Pharmaceuticals, Inc. is the sole distributor in

the United States of Xifaxan® tablets.


                   CLAIMS FOR RELIEF – PATENT INFRINGEMENT

       44.     By a letter dated February 14, 2020 (the “Norwich Notice Letter”), Alvogen, as the

regulatory agent for Norwich, advised Plaintiffs that Norwich had submitted ANDA No. 214369

to the FDA seeking approval to manufacture, use, or sell Norwich’s ANDA Product prior to the

expiration of the Xifaxan® patents.

       45.     On information and belief, Defendant submitted ANDA No. 214369 to the FDA

under § 505(j) of the Federal Food, Drug, and Cosmetic Act, seeking approval to engage in the

commercial manufacture, use, and sale of Norwich’s ANDA Product as a generic version of

Xifaxan® 550 mg tablets.

       46.     On information and belief, ANDA No. 214369 seeks FDA approval of Norwich’s

ANDA Product for the indications of reduction in risk of overt hepatic encephalopathy (HE)

recurrence in adults and treatment of irritable bowel syndrome with diarrhea (IBS-D) in adults.

       47.     The Norwich Notice Letter also advised Plaintiffs that Defendant’s ANDA

submission included certifications under 21 U.S.C. § 355(j)(2)(B)(iv)(II) that, in Defendant’s

opinion, certain claims of the Xifaxan® patents are invalid, unenforceable, and/or not infringed.




                                                 9
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 10 of 52 PageID #: 1864




          48.   The Norwich Notice Letter does not allege non-infringement of certain claims of

the ’199, ’206, ’452, and ’231 patents. By not identifying non-infringement defenses for certain

claims of the ’199, ’206, ’452, and ’231 patents in the Norwich Notice Letter, Defendant admits

Norwich’s ANDA Product meets all limitations of those claims.

          49.   The Norwich Notice Letter does not allege invalidity or unenforceability of certain

claims of the ’620 patent. By not identifying invalidity and unenforceability defenses for certain

claims of the ’620 patent in the Norwich Notice Letter, Defendant admits those claims of the ’620

patent are valid and enforceable.

          50.   By a letter dated October 6, 2020 (the “Second Norwich Notice Letter”), Alvogen,

as the regulatory agent for Norwich, advised Plaintiffs that Norwich had amended ANDA No.

214369 to include a certification under 21 U.S.C. § 355(j)(2)(B)(iv)(II) that, in Defendant’s

opinion, the claims of the ’763 and ’694 patents are invalid, unenforceable, and/or not infringed.

          51.   On information and belief, Defendant’s statements of the factual and legal bases for

its opinions regarding non-infringement and invalidity of the Xifaxan® patents are devoid of an

objective good faith basis in either the facts or the law. This case is exceptional.

          52.   There is an actual, real, immediate, and justiciable controversy between Plaintiffs

and Defendant regarding the infringement, validity, and enforceability of the Xifaxan® patents.


                                            COUNT I
                                  Infringement of the ’620 Patent

          53.   Plaintiffs incorporate each of the preceding paragraphs 1 to 52 as if fully set forth

herein.

          54.   By submitting ANDA No. 214369 to the FDA to obtain approval under the Federal

Food, Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Norwich’s ANDA Product throughout the United States, including


                                                  10
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 11 of 52 PageID #: 1865




Delaware, prior to expiration of the ’620 patent, Defendant committed an act of infringement of

the ’620 patent under 35 U.S.C. § 271(e)(2)(A).

          55.    The ’620 patent claims, inter alia, crystalline forms of rifaximin and processes for

the production of crystalline forms of rifaximin.

          56.    Defendant’s manufacture, use, sale, offer for sale, or importation into the

United States of Norwich’s ANDA Product prior to the expiration of the ’620 patent, including

any applicable exclusivities or extensions, will infringe one or more claims of the ’620 patent under

35 U.S.C. §§ 271(a), (b), (c), and/or (g).

          57.    On information and belief, Defendant was aware of the existence of the ’620 patent

and its listing in the Orange Book as demonstrated by Defendant’s reference to the ’620 patent in

the Norwich Notice Letter.

          58.    Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.


                                           COUNT II
                                  Infringement of the ’199 Patent

          59.    Plaintiffs incorporate each of the preceding paragraphs 1 to 58 as if fully set forth

herein.

          60.    By submitting ANDA No. 214369 to the FDA to obtain approval under the Federal

Food, Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Norwich’s ANDA Product throughout the United States, including

Delaware, prior to expiration of the ’199 patent, Defendant committed an act of infringement of

the ’199 patent under 35 U.S.C. § 271(e)(2)(A).

          61.    The ’199 patent claims, inter alia, crystalline forms of rifaximin.


                                                  11
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 12 of 52 PageID #: 1866




          62.    Defendant’s manufacture, use, sale, offer for sale, or importation into the

United States of Norwich’s ANDA Product prior to the expiration of the ’199 patent, including

any applicable exclusivities or extensions, will infringe one or more claims of the ’199 patent under

35 U.S.C. § 271(a).

          63.    On information and belief, Defendant was aware of the existence of the ’199 patent

and its listing in the Orange Book as demonstrated by Defendant’s reference to the ’199 patent in

the Norwich Notice Letter.

          64.    Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.


                                           COUNT III
                                  Infringement of the ’206 Patent

          65.    Plaintiffs incorporate each of the preceding paragraphs 1 to 64 as if fully set forth

herein.

          66.    By submitting ANDA No. 214369 to the FDA to obtain approval under the Federal

Food, Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Norwich’s ANDA Product throughout the United States, including

Delaware, prior to expiration of the ’206 patent, Defendant committed an act of infringement of

the ’206 patent under 35 U.S.C. § 271(e)(2)(A).

          67.    The ’206 patent claims, inter alia, crystalline forms of rifaximin, crystalline forms

of rifaximin prepared by specified processes, and solid pharmaceutical compositions comprising

crystalline forms of rifaximin.

          68.    Defendant’s manufacture, use, sale, offer for sale, or importation into the

United States of Norwich’s ANDA Product prior to the expiration of the ’206 patent, including


                                                  12
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 13 of 52 PageID #: 1867




any applicable exclusivities or extensions, will infringe one or more claims of the ’206 patent under

35 U.S.C. §§ 271(a), (b), (c), and/or (g).

          69.    On information and belief, Defendant was aware of the existence of the ’206 patent

and its listing in the Orange Book as demonstrated by Defendant’s reference to the ’206 patent in

the Norwich Notice Letter.

          70.    Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.


                                           COUNT IV
                                  Infringement of the ’542 Patent

          71.    Plaintiffs incorporate each of the preceding paragraphs 1 to 70 as if fully set forth

herein.

          72.    By submitting ANDA No. 214369 to the FDA to obtain approval under the Federal

Food, Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Norwich’s ANDA Product throughout the United States, including

Delaware, prior to expiration of the ’542 patent, Defendant committed an act of infringement of

the ’542 patent under 35 U.S.C. § 271(e)(2)(A).

          73.    The ’542 patent claims, inter alia, pharmaceutical compositions comprising

crystalline forms of rifaximin.

          74.    Defendant’s manufacture, use, sale, offer for sale, or importation into the

United States of Norwich’s ANDA Product prior to the expiration of the ’542 patent, including

any applicable exclusivities or extensions, will infringe one or more claims of the ’542 patent under

35 U.S.C. § 271(a).




                                                  13
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 14 of 52 PageID #: 1868




          75.    On information and belief, Defendant was aware of the existence of the ’542 patent

and its listing in the Orange Book as demonstrated by Defendant’s reference to the ’542 patent in

the Norwich Notice Letter.

          76.    Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.


                                           COUNT V
                                  Infringement of the ’275 Patent

          77.    Plaintiffs incorporate each of the preceding paragraphs 1 to 76 as if fully set forth

herein.

          78.    By submitting ANDA No. 214369 to the FDA to obtain approval under the Federal

Food, Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Norwich’s ANDA Product throughout the United States, including

Delaware, prior to expiration of the ’275 patent, Defendant committed an act of infringement of

the ’275 patent under 35 U.S.C. § 271(e)(2)(A).

          79.    The ’275 patent claims, inter alia, methods of treating bacterial infections in

patients suffering from bowel related disorders with crystalline forms of rifaximin.

          80.    Defendant’s manufacture, use, sale, offer for sale, or importation into the

United States of Norwich’s ANDA Product prior to the expiration of the ’275 patent, including

any applicable exclusivities or extensions, will infringe one or more claims of the ’275 patent under

35 U.S.C. §§ 271(b) and/or (c).

          81.    On information and belief, Norwich’s ANDA Product, if approved by the FDA,

will be prescribed and administered to human patients to reduce the risk of overt hepatic

encephalopathy recurrence and/or to relieve the signs and symptoms of irritable bowel syndrome


                                                  14
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 15 of 52 PageID #: 1869




with diarrhea in patients, which uses will constitute direct infringement of claims of the ’275

patent.

          82.    On information and belief, these directly infringing uses will occur with

Defendant’s specific intent and encouragement, and will be uses that Defendant knows or should

know will occur.

          83.    On information and belief, Defendant will actively induce, encourage, aid, and abet

this prescription and administration, with knowledge and specific intent that these uses will be in

contravention of Plaintiffs’ rights under the ’275 patent.

          84.    On information and belief, Defendant knows or should know Norwich’s ANDA

Product will be especially made or especially adapted for use in infringing the ’275 patent, and is

not a staple article or commodity of commerce suitable for substantial non-infringing use.

          85.    On information and belief, Defendant knows or should know that its commercial

manufacture, use, offer for sale, sale, and/or importation of Norwich’s ANDA Product prior to the

’275 patent’s expiry will contribute to the direct infringement of one or more claims of the ’275

patent.

          86.    On information and belief, Defendant’s acts will be performed with knowledge of

the ’275 patent and with intent to encourage infringement prior to the ’275 patent’s expiry.

          87.    On information and belief, Defendant was aware of the existence of the ’275 patent

and its listing in the Orange Book as demonstrated by Defendant’s reference to the ’275 patent in

the Norwich Notice Letter.

          88.    Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.




                                                  15
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 16 of 52 PageID #: 1870




                                           COUNT VI
                                  Infringement of the ’644 Patent

          89.    Plaintiffs incorporate each of the preceding paragraphs 1 to 88 as if fully set forth

herein.

          90.    By submitting ANDA No. 214369 to the FDA to obtain approval under the Federal

Food, Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Norwich’s ANDA Product throughout the United States, including

Delaware, prior to expiration of the ’644 patent, Defendant committed an act of infringement of

the ’644 patent under 35 U.S.C. § 271(e)(2)(A).

          91.    The ’644 patent claims, inter alia, solid pharmaceutical compositions comprising

crystalline forms of rifaximin.

          92.    Defendant’s manufacture, use, sale, offer for sale, or importation into the

United States of Norwich’s ANDA Product prior to the expiration of the ’644 patent, including

any applicable exclusivities or extensions, will infringe one or more claims of the ’644 patent under

35 U.S.C. § 271(a).

          93.    On information and belief, Defendant was aware of the existence of the ’644 patent

and its listing in the Orange Book as demonstrated by Defendant’s reference to the ’644 patent in

the Norwich Notice Letter.

          94.    Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.




                                                  16
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 17 of 52 PageID #: 1871




                                           COUNT VII
                                  Infringement of the ’781 Patent

          95.    Plaintiffs incorporate each of the preceding paragraphs 1 to 94 as if fully set forth

herein.

          96.    By submitting ANDA No. 214369 to the FDA to obtain approval under the Federal

Food, Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Norwich’s ANDA Product throughout the United States, including

Delaware, prior to expiration of the ’781 patent, Defendant committed an act of infringement of

the ’781 patent under 35 U.S.C. § 271(e)(2)(A).

          97.    The ’781 patent claims, inter alia, crystalline forms of rifaximin.

          98.    Defendant’s manufacture, use, sale, offer for sale, or importation into the

United States of Norwich’s ANDA Product prior to the expiration of the ’781 patent, including

any applicable exclusivities or extensions, will infringe one or more claims of the ’781 patent under

35 U.S.C. § 271(a).

          99.    On information and belief, Defendant was aware of the existence of the ’781 patent

and its listing in the Orange Book as demonstrated by Defendant’s reference to the ’781 patent in

the Norwich Notice Letter.

          100.   Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.


                                          COUNT VIII
                                  Infringement of the ’196 Patent

          101.   Plaintiffs incorporate each of the preceding paragraphs 1 to 100 as if fully set forth

herein.



                                                  17
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 18 of 52 PageID #: 1872




          102.   By submitting ANDA No. 214369 to the FDA to obtain approval under the Federal

Food, Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Norwich’s ANDA Product throughout the United States, including

Delaware, prior to expiration of the ’196 patent, Defendant committed an act of infringement of

the ’196 patent under 35 U.S.C. § 271(e)(2)(A).

          103.   The ’196 patent claims, inter alia, crystalline forms of rifaximin, solid

pharmaceutical compositions comprising crystalline forms of rifaximin, methods of treating

bacterial activity in the gastrointestinal tract of subjects with crystalline forms of rifaximin, and

processes for the production of crystalline forms of rifaximin.

          104.   Defendant’s manufacture, use, sale, offer for sale, or importation into the

United States of Norwich’s ANDA Product prior to the expiration of the ’196 patent, including

any applicable exclusivities or extensions, will infringe one or more claims of the ’196 patent under

35 U.S.C. §§ 271(a), (b), (c), and/or (g).

          105.   On information and belief, Norwich’s ANDA Product, if approved by the FDA,

will be prescribed and administered to human patients to reduce the risk of overt hepatic

encephalopathy recurrence and/or to relieve the signs and symptoms of irritable bowel syndrome

with diarrhea in patients, which uses will constitute direct infringement of claims of the ’196

patent.

          106.   On information and belief, these directly infringing uses will occur with

Defendant’s specific intent and encouragement, and will be uses that Defendant knows or should

know will occur.




                                                 18
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 19 of 52 PageID #: 1873




          107.   On information and belief, Defendant will actively induce, encourage, aid, and abet

this prescription and administration, with knowledge and specific intent that these uses will be in

contravention of Plaintiffs’ rights under the ’196 patent.

          108.   On information and belief, Defendant knows or should know Norwich’s ANDA

Product will be especially made or especially adapted for use in infringing the ’196 patent, and is

not a staple article or commodity of commerce suitable for substantial non-infringing use.

          109.   On information and belief, Defendant knows or should know that its commercial

manufacture, use, offer for sale, sale, and/or importation of Norwich’s ANDA Product prior to the

’196 patent’s expiry will contribute to the direct infringement of one or more claims of the ’196

patent.

          110.   On information and belief, Defendant’s acts will be performed with knowledge of

the ’196 patent and with intent to encourage infringement prior to the ’196 patent’s expiry.

          111.   On information and belief, Defendant was aware of the existence of the ’196 patent

and its listing in the Orange Book as demonstrated by Defendant’s reference to the ’196 patent in

the Norwich Notice Letter.

          112.   Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.


                                           COUNT IX
                                  Infringement of the ’569 Patent

          113.   Plaintiffs incorporate each of the preceding paragraphs 1 to 112 as if fully set forth

herein.

          114.   By submitting ANDA No. 214369 to the FDA to obtain approval under the Federal

Food, Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,


                                                  19
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 20 of 52 PageID #: 1874




and/or importation of Norwich’s ANDA Product throughout the United States, including

Delaware, prior to expiration of the ’569 patent, Defendant committed an act of infringement of

the ’569 patent under 35 U.S.C. § 271(e)(2)(A).

          115.   The ’569 patent claims, inter alia, methods of treating diarrhea-associated irritable

bowel syndrome with rifaximin.

          116.   Defendant’s manufacture, use, sale, offer for sale, or importation into the

United States of Norwich’s ANDA Product prior to the expiration of the ’569 patent, including

any applicable exclusivities or extensions, will infringe one or more claims of the ’569 patent under

35 U.S.C. §§ 271(b) and/or (c).

          117.   On information and belief, Norwich’s ANDA Product, if approved by the FDA,

will be prescribed and administered to human patients to reduce the risk of overt hepatic

encephalopathy recurrence and/or to relieve the signs and symptoms of irritable bowel syndrome

with diarrhea in patients, which uses will constitute direct infringement of claims of the ’569

patent.

          118.   On information and belief, these directly infringing uses will occur with

Defendant’s specific intent and encouragement, and will be uses that Defendant knows or should

know will occur.

          119.   On information and belief, Defendant will actively induce, encourage, aid, and abet

this prescription and administration, with knowledge and specific intent that these uses will be in

contravention of Plaintiffs’ rights under the ’569 patent.

          120.   On information and belief, Defendant knows or should know Norwich’s ANDA

Product will be especially made or especially adapted for use in infringing the ’569 patent, and is

not a staple article or commodity of commerce suitable for substantial non-infringing use.




                                                  20
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 21 of 52 PageID #: 1875




          121.   On information and belief, Defendant knows or should know that its commercial

manufacture, use, offer for sale, sale, and/or importation of Norwich’s ANDA Product prior to the

’569 patent’s expiry will contribute to the direct infringement of one or more claims of the ’569

patent.

          122.   On information and belief, Defendant’s acts will be performed with knowledge of

the ’569 patent and with intent to encourage infringement prior to the ’569 patent’s expiry.

          123.   On information and belief, Defendant was aware of the existence of the ’569 patent

and its listing in the Orange Book as demonstrated by Defendant’s reference to the ’569 patent in

the Norwich Notice Letter.

          124.   Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.


                                           COUNT X
                                  Infringement of the ’949 Patent

          125.   Plaintiffs incorporate each of the preceding paragraphs 1 to 124 as if fully set forth

herein.

          126.   By submitting ANDA No. 214369 to the FDA to obtain approval under the Federal

Food, Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Norwich’s ANDA Product throughout the United States, including

Delaware, prior to expiration of the ’949 patent, Defendant committed an act of infringement of

the ’949 patent under 35 U.S.C. § 271(e)(2)(A).

          127.   The ’949 patent claims, inter alia, solid pharmaceutical compositions comprising

crystalline forms of rifaximin and crystalline forms of rifaximin prepared by specified processes.




                                                  21
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 22 of 52 PageID #: 1876




          128.   Defendant’s manufacture, use, sale, offer for sale, or importation into the

United States of Norwich’s ANDA Product prior to the expiration of the ’949 patent, including

any applicable exclusivities or extensions, will infringe one or more claims of the ’949 patent under

35 U.S.C. §§ 271(a), (b), (c), and/or (g).

          129.   On information and belief, Defendant was aware of the existence of the ’949 patent

and its listing in the Orange Book as demonstrated by Defendant’s reference to the ’949 patent in

the Norwich Notice Letter.

          130.   Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.

                                           COUNT XI
                                  Infringement of the ’573 Patent

          131.   Plaintiffs incorporate each of the preceding paragraphs 1 to 130 as if fully set forth

herein.

          132.   By submitting ANDA No. 214369 to the FDA to obtain approval under the Federal

Food, Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Norwich’s ANDA Product throughout the United States, including

Delaware, prior to expiration of the ’573 patent, Defendant committed an act of infringement of

the ’573 patent under 35 U.S.C. § 271(e)(2)(A).

          133.   The ’573 claims, inter alia, methods of maintaining remission of hepatic

encephalopathy with rifaximin.

          134.   Defendant’s manufacture, use, sale, offer for sale, or importation into the United

States of Norwich’s ANDA Product prior to the expiration of the ’573 patent, including any




                                                  22
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 23 of 52 PageID #: 1877




applicable exclusivities or extensions, will infringe one or more claims of the ’573 patent under 35

U.S.C. §§ 271(b) and/or (c).

          135.   On information and belief, Norwich’s ANDA Product, if approved by the FDA,

will be prescribed and administered to human patients to reduce the risk of overt hepatic

encephalopathy recurrence and/or to relieve the signs and symptoms of irritable bowel syndrome

with diarrhea in patients, which uses will constitute direct infringement of claims of the ’573

patent.

          136.   On information and belief, these directly infringing uses will occur with

Defendant’s specific intent and encouragement, and will be uses that Defendant knows or should

know will occur.

          137.   On information and belief, Defendant will actively, induce, encourage, aid and abet

this prescription and administration, with knowledge and specific intent that these uses will be in

contravention of Plaintiffs’ rights under the ’573 patent.

          138.   On information and belief, Defendant knows or should know Norwich’s ANDA

Product will be especially made or especially adapted for use in infringing the ’573 patent, and is

not a staple article or commodity of commerce suitable for substantial non-infringing use.

          139.   On information and belief, Defendant knows or should know that its commercial

manufacture, use, offer for sale, sale, and/or importation of Norwich’s ANDA Product prior to

patent expiry will contribute to the direct infringement of one or more claims of the ’573 patent.

          140.   On information and belief, Defendant’s acts will be performed with knowledge of

the ’573 patent and with intent to encourage infringement prior to patent expiry.




                                                 23
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 24 of 52 PageID #: 1878




          141.   On information and belief, Defendant was aware of the existence of the ’573 patent

and its listing in the Orange Book as demonstrated by Defendant’s reference to the ’573 patent in

the Norwich Notice Letter.

          142.   Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.


                                           COUNT XII
                                  Infringement of the ’904 Patent

          143.   Plaintiffs incorporate each of the preceding paragraphs 1 to 142 as if fully set forth

herein.

          144.   By submitting ANDA No. 214369 to the FDA to obtain approval under the Federal

Food, Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Norwich’s ANDA Product throughout the United States, including

Delaware, prior to expiration of the ’904 patent, Defendant committed an act of infringement of

the ’904 patent under 35 U.S.C. § 271(e)(2)(A).

          145.   The ’904 patent claims, inter alia, crystalline forms of rifaximin, methods of

treating bacterial activity in the gastrointestinal tract of subjects with crystalline forms of rifaximin,

and medicinal preparations comprising crystalline forms of rifaximin.

          146.   Defendant’s manufacture, use, sale, offer for sale, or importation into the

United States of Norwich’s ANDA Product prior to the expiration of the ’904 patent, including

any applicable exclusivities or extensions, will infringe one or more claims of the ’904 patent under

35 U.S.C. §§ 271(a), (b), and/or (c).

          147.   On information and belief, Norwich’s ANDA Product, if approved by the FDA,

will be prescribed and administered to human patients to reduce the risk of overt hepatic


                                                   24
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 25 of 52 PageID #: 1879




encephalopathy recurrence and/or to relieve the signs and symptoms of irritable bowel syndrome

with diarrhea in patients, which uses will constitute direct infringement of claims of the ’904

patent.

          148.   On information and belief, these directly infringing uses will occur with

Defendant’s specific intent and encouragement, and will be uses that Defendant knows or should

know will occur.

          149.   On information and belief, Defendant will actively induce, encourage, aid, and abet

this prescription and administration, with knowledge and specific intent that these uses will be in

contravention of Plaintiffs’ rights under the ’904 patent.

          150.   On information and belief, Defendant knows or should know Norwich’s ANDA

Product will be especially made or especially adapted for use in infringing the ’904 patent, and is

not a staple article or commodity of commerce suitable for substantial non-infringing use.

          151.   On information and belief, Defendant knows or should know that its commercial

manufacture, use, offer for sale, sale, and/or importation of Norwich’s ANDA Product prior to the

’904 patent’s expiry will contribute to the direct infringement of one or more claims of the ’904

patent.

          152.   On information and belief, Defendant’s acts will be performed with knowledge of

the ’904 patent and with intent to encourage infringement prior to the ’904 patent’s expiry.

          153.   On information and belief, Defendant was aware of the existence of the ’904 patent

and its listing in the Orange Book as demonstrated by Defendant’s reference to the ’904 patent in

the Norwich Notice Letter.




                                                 25
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 26 of 52 PageID #: 1880




          154.   Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.


                                          COUNT XIII
                                  Infringement of the ’017 Patent

          155.   Plaintiffs incorporate each of the preceding paragraphs 1 to 154 as if fully set forth

herein.

          156.   By submitting ANDA No. 214369 to the FDA to obtain approval under the Federal

Food, Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Norwich’s ANDA Product throughout the United States, including

Delaware, prior to expiration of the ’017 patent, Defendant committed an act of infringement of

the ’017 patent under 35 U.S.C. § 271(e)(2)(A).

          157.   The ’017 patent claims, inter alia, methods of treating patients having hepatic

encephalopathy with rifaximin and methods of treating patients suffering from hepatic

encephalopathy with rifaximin.

          158.   Defendant’s manufacture, use, sale, offer for sale, or importation into the United

States Norwich’s ANDA Product prior to the expiration of the ’017 patent, including any

applicable exclusivities or extensions, will infringe one or more claims of the ’017 patent under 35

U.S.C. §§ 271(b) and/or (c).

          159.   On information and belief, Norwich’s ANDA Product, if approved by the FDA,

will be prescribed and administered to human patients to reduce the risk of overt hepatic

encephalopathy recurrence and/or to relieve the signs and symptoms of irritable bowel syndrome




                                                  26
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 27 of 52 PageID #: 1881




with diarrhea in patients, which uses will constitute direct infringement of claims of the ’017

patent.

          160.   On information and belief, these directly infringing uses will occur with

Defendant’s specific intent and encouragement, and will be uses that Defendant knows or should

know will occur.

          161.   On information and belief, Defendant will actively, induce, encourage, aid and abet

this prescription and administration, with knowledge and specific intent that these uses will be in

contravention of Plaintiffs’ rights under the ’017 patent.

          162.   On information and belief, Defendant knows or should know Norwich’s ANDA

Product will be especially made or especially adapted for use in infringing the ’017 patent, and is

not a staple article or commodity of commerce suitable for substantial non-infringing use.

          163.   On information and belief, Defendant knows or should know that its commercial

manufacture, use, offer for sale, sale, and/or importation of Norwich’s ANDA Product prior to

patent expiry will contribute to the direct infringement of one or more claims of the ’017 patent.

          164.   On information and belief, Defendant’s acts will be performed with knowledge of

the ’017 patent and with intent to encourage infringement prior to patent expiry.

          165.   On information and belief, Defendant was aware of the existence of the ’017 patent

and its listing in the Orange Book as demonstrated by Defendant’s reference to the ’017 patent in

the Norwich Notice Letter.

          166.   Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.




                                                  27
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 28 of 52 PageID #: 1882




                                          COUNT XIV
                                  Infringement of the ’452 Patent

          167.   Plaintiffs incorporate each of the preceding paragraphs 1 to 166 as if fully set forth

herein.

          168.   By submitting ANDA No. 214369 to the FDA to obtain approval under the Federal

Food, Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Norwich’s ANDA Product throughout the United States, including

Delaware, prior to expiration of the ’452 patent, Defendant committed an act of infringement of

the ’452 patent under 35 U.S.C. § 271(e)(2)(A).

          169.   The ’452 patent claims, inter alia, crystalline forms of rifaximin and

pharmaceutical compositions comprising crystalline forms of rifaximin.

          170.   Defendant’s manufacture, use, sale, offer for sale, or importation into the

United States of Norwich’s ANDA Product prior to the expiration of the ’452 patent, including

any applicable exclusivities or extensions, will infringe one or more claims of the ’452 patent under

35 U.S.C. § 271(a).

          171.   On information and belief, Defendant was aware of the existence of the ’452 patent

and its listing in the Orange Book as demonstrated by Defendant’s reference to the ’452 patent in

the Norwich Notice Letter.

          172.   Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.




                                                  28
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 29 of 52 PageID #: 1883




                                           COUNT XV
                                  Infringement of the ’231 Patent

          173.   Plaintiffs incorporate each of the preceding paragraphs 1 to 172 as if fully set forth

herein.

          174.   By submitting ANDA No. 214369 to the FDA to obtain approval under the Federal

Food, Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Norwich’s ANDA Product throughout the United States, including

Delaware, prior to expiration of the ’231 patent, Defendant committed an act of infringement of

the ’231 patent under 35 U.S.C. § 271(e)(2)(A).

          175.   The ’231 patent claims, inter alia, pharmaceutical compositions comprising

crystalline forms of rifaximin.

          176.   Defendant’s manufacture, use, sale, offer for sale, or importation into the

United States of Norwich’s ANDA Product prior to the expiration of the ’231 patent, including

any applicable exclusivities or extensions, will infringe one or more claims of the ’231 patent under

35 U.S.C. § 271(a).

          177.   On information and belief, Defendant was aware of the existence of the ’231 patent

and its listing in the Orange Book as demonstrated by Defendant’s reference to the ’231 patent in

the Norwich Notice Letter.

          178.   Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.




                                                  29
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 30 of 52 PageID #: 1884




                                          COUNT XVI
                                  Infringement of the ’252 Patent

          179.   Plaintiffs incorporate each of the preceding paragraphs 1 to 178 as if fully set forth

herein.

          180.   By submitting ANDA No. 214369 to the FDA to obtain approval under the Federal

Food, Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Norwich’s ANDA Product throughout the United States, including

Delaware, prior to expiration of the ’252 patent, Defendant committed an act of infringement of

the ’252 patent under 35 U.S.C. § 271(e)(2)(A).

          181.   The ’252 patent claims, inter alia, methods of reducing the risk of overt hepatic

encephalopathy recurrence in subjects with rifaximin.

          182.   Defendant’s manufacture, use, sale, offer for sale, or importation into the United

States of Norwich’s ANDA Product prior to the expiration of the ’252 patent, including any

applicable exclusivities or extensions, will infringe one or more claims of the ’252 patent under 35

U.S.C. §§ 271(b) and/or (c).

          183.   On information and belief, Norwich’s ANDA Product, if approved by the FDA,

will be prescribed and administered to human patients to reduce the risk of overt hepatic

encephalopathy recurrence and/or to relieve the signs and symptoms of irritable bowel syndrome

with diarrhea in patients, which uses will constitute direct infringement of claims of the ’252

patent.

          184.   On information and belief, these directly infringing uses will occur with

Defendant’s specific intent and encouragement, and will be uses that Defendant knows or should

know will occur.




                                                  30
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 31 of 52 PageID #: 1885




          185.   On information and belief, Defendant will actively, induce, encourage, aid and abet

this prescription and administration, with knowledge and specific intent that these uses will be in

contravention of Plaintiffs’ rights under the ’252 patent.

          186.   On information and belief, Defendant knows or should know Norwich’s ANDA

Product will be especially made or especially adapted for use in infringing the ’252 patent, and is

not a staple article or commodity of commerce suitable for substantial non-infringing use.

          187.   On information and belief, Defendant knows or should know that its commercial

manufacture, use, offer for sale, sale, and/or importation of Norwich’s ANDA Product prior to

patent expiry will contribute to the direct infringement of one or more claims of the ’252 patent.

          188.   On information and belief, Defendant’s acts will be performed with knowledge of

the ’252 patent and with intent to encourage infringement prior to patent expiry.

          189.   On information and belief, Defendant was aware of the existence of the ’252 patent

and its listing in the Orange Book as demonstrated by Defendant’s reference to the ’252 patent in

the Norwich Notice Letter.

          190.   Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.

                                          COUNT XVII
                                  Infringement of the ’398 Patent

          191.   Plaintiffs incorporate each of the preceding paragraphs 1 to 190 as if fully set forth

herein.

          192.   By submitting ANDA No. 214369 to the FDA to obtain approval under the Federal

Food, Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Norwich’s ANDA Product throughout the United States, including



                                                  31
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 32 of 52 PageID #: 1886




Delaware, prior to expiration of the ’398 patent, Defendant committed an act of infringement of

the ’398 patent under 35 U.S.C. § 271(e)(2)(A).

          193.   The ’398 patent claims, inter alia, methods of decreasing the risk of a hepatic

encephalopathy breakthrough episode with rifaximin.

          194.   Defendant’s manufacture, use, sale, offer for sale, or importation into the United

States of Norwich’s ANDA Product prior to the expiration of the ’398 patent, including any

applicable exclusivities or extensions, will infringe one or more claims of the ’398 patent under 35

U.S.C. §§ 271(b) and/or (c).

          195.   On information and belief, Norwich’s ANDA Product, if approved by the FDA,

will be prescribed and administered to human patients to reduce the risk of overt hepatic

encephalopathy recurrence and/or to relieve the signs and symptoms of irritable bowel syndrome

with diarrhea in patients, which uses will constitute direct infringement of claims of the ’398

patent.

          196.   On information and belief, these directly infringing uses will occur with

Defendant’s specific intent and encouragement, and will be uses that Defendant knows or should

know will occur.

          197.   On information and belief, Defendant will actively, induce, encourage, aid and abet

this prescription and administration, with knowledge and specific intent that these uses will be in

contravention of Plaintiffs’ rights under the ’398 patent.

          198.   On information and belief, Defendant knows or should know Norwich’s ANDA

Product will be especially made or especially adapted for use in infringing the ’398 patent, and is

not a staple article or commodity of commerce suitable for substantial non-infringing use.




                                                 32
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 33 of 52 PageID #: 1887




          199.   On information and belief, Defendant knows or should know that its commercial

manufacture, use, offer for sale, sale, and/or importation of Norwich’s ANDA Product prior to

patent expiry will contribute to the direct infringement of one or more claims of the ’398 patent.

          200.   On information and belief, Defendant’s acts will be performed with knowledge of

the ’398 patent and with intent to encourage infringement prior to patent expiry.

          201.   On information and belief, Defendant was aware of the existence of the ’398 patent

and its listing in the Orange Book as demonstrated by Defendant’s reference to the ’398 patent in

the Norwich Notice Letter.

          202.   Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.


                                          COUNT XVIII
                                  Infringement of the ’968 Patent

          203.   Plaintiffs incorporate each of the preceding paragraphs 1 to 202 as if fully set forth

herein.

          204.   By submitting ANDA No. 214369 to the FDA to obtain approval under the Federal

Food, Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Norwich’s ANDA Product throughout the United States, including

Delaware, prior to expiration of the ’968 patent, Defendant committed an act of infringement of

the ’968 patent under 35 U.S.C. § 271(e)(2)(A).

          205.   The ’968 patent claims, inter alia, pharmaceutical compositions comprising

crystalline forms of rifaximin.

          206.   Defendant’s manufacture, use, sale, offer for sale, or importation into the

United States of Norwich’s ANDA Product prior to the expiration of the ’968 patent, including


                                                  33
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 34 of 52 PageID #: 1888




any applicable exclusivities or extensions, will infringe one or more claims of the ’968 patent under

35 U.S.C. § 271(a).

          207.   On information and belief, Defendant was aware of the existence of the ’968 patent

and its listing in the Orange Book as demonstrated by Defendant’s reference to the ’968 patent in

the Norwich Notice Letter.

          208.   Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.

                                          COUNT XIX
                                  Infringement of the ’195 Patent

          209.   Plaintiffs incorporate each of the preceding paragraphs 1 to 208 as if fully set forth

herein.

          210.   By submitting ANDA No. 214369 to the FDA to obtain approval under the Federal

Food, Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Norwich’s ANDA Product throughout the United States, including

Delaware, prior to expiration of the ’195 patent, Defendant committed an act of infringement of

the ’195 patent under 35 U.S.C. § 271(e)(2)(A).

          211.   The ’195 patent claims, inter alia, methods of reducing the risk of hepatic

encephalopathy recurrence with rifaximin.

          212.   Defendant’s manufacture, use, sale, offer for sale, or importation into the United

States of Norwich’s ANDA Product prior to the expiration of the ’195 patent, including any

applicable exclusivities or extensions, will infringe one or more claims of the ’195 patent under 35

U.S.C. §§ 271(b) and/or (c).




                                                  34
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 35 of 52 PageID #: 1889




          213.   On information and belief, Norwich’s ANDA Product, if approved by the FDA,

will be prescribed and administered to human patients to reduce the risk of overt hepatic

encephalopathy recurrence and/or to relieve the signs and symptoms of irritable bowel syndrome

with diarrhea in patients, which uses will constitute direct infringement of claims of the ’195

patent.

          214.   On information and belief, these directly infringing uses will occur with

Defendant’s specific intent and encouragement, and will be uses that Defendant knows or should

know will occur.

          215.   On information and belief, Defendant will actively, induce, encourage, aid and abet

this prescription and administration, with knowledge and specific intent that these uses will be in

contravention of Plaintiffs’ rights under the ’195 patent.

          216.   On information and belief, Defendant knows or should know Norwich’s ANDA

Product will be especially made or especially adapted for use in infringing the ’195 patent, and is

not a staple article or commodity of commerce suitable for substantial non-infringing use.

          217.   On information and belief, Defendant knows or should know that its commercial

manufacture, use, offer for sale, sale, and/or importation of Norwich’s ANDA Product prior to

patent expiry will contribute to the direct infringement of one or more claims of the ’195 patent.

          218.   On information and belief, Defendant’s acts will be performed with knowledge of

the ’195 patent and with intent to encourage infringement prior to patent expiry.

          219.   On information and belief, Defendant was aware of the existence of the ’195 patent

and its listing in the Orange Book as demonstrated by Defendant’s reference to the ’195 patent in

the Norwich Notice Letter.




                                                 35
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 36 of 52 PageID #: 1890




          220.   Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.

                                          COUNT XX
                                 Infringement of the ’9,828 Patent

          221.   Plaintiffs incorporate each of the preceding paragraphs 1 to 220 as if fully set forth

herein.

          222.   By submitting ANDA No. 214369 to the FDA to obtain approval under the Federal

Food, Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Norwich’s ANDA Product throughout the United States, including

Delaware, prior to expiration of the ’9,828 patent, Defendant committed an act of infringement of

the ’9,828 patent under 35 U.S.C. § 271(e)(2)(A).

          223.   The ’9,828 patent claims, inter alia, methods of reducing the risk of overt hepatic

encephalopathy recurrence with rifaximin.

          224.   Defendant’s manufacture, use, sale, offer for sale, or importation into the United

States of Norwich’s ANDA Product prior to the expiration of the ’9,828 patent, including any

applicable exclusivities or extensions, will infringe one or more claims of the ’9,828 patent under

35 U.S.C. §§ 271(b) and/or (c).

          225.   On information and belief, Norwich’s ANDA Product, if approved by the FDA,

will be prescribed and administered to human patients to reduce the risk of overt hepatic

encephalopathy recurrence and/or to relieve the signs and symptoms of irritable bowel syndrome

with diarrhea in patients, which uses will constitute direct infringement of claims of the ’9,828

patent.




                                                  36
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 37 of 52 PageID #: 1891




          226.   On information and belief, these directly infringing uses will occur with

Defendant’s specific intent and encouragement, and will be uses that Defendant knows or should

know will occur.

          227.   On information and belief, Defendant will actively, induce, encourage, aid and abet

this prescription and administration, with knowledge and specific intent that these uses will be in

contravention of Plaintiffs’ rights under the ’9,828 patent.

          228.   On information and belief, Defendant knows or should know Norwich’s ANDA

Product will be especially made or especially adapted for use in infringing the ’9,828 patent, and

is not a staple article or commodity of commerce suitable for substantial non-infringing use.

          229.   On information and belief, Defendant knows or should know that its commercial

manufacture, use, offer for sale, sale, and/or importation of Norwich’s ANDA Product prior to

patent expiry will contribute to the direct infringement of one or more claims of the ’9,828 patent.

          230.   On information and belief, Defendant’s acts will be performed with knowledge of

the ’9,828 patent and with intent to encourage infringement prior to patent expiry.

          231.   On information and belief, Defendant was aware of the existence of the ’9,828

patent and its listing in the Orange Book as demonstrated by Defendant’s reference to the ’9,828

patent in the Norwich Notice Letter.

          232.   Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.

                                          COUNT XXI
                                 Infringement of the ’4,828 Patent

          233.   Plaintiffs incorporate each of the preceding paragraphs 1 to 232 as if fully set forth

herein.



                                                  37
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 38 of 52 PageID #: 1892




          234.   By submitting ANDA No. 214369 to the FDA to obtain approval under the Federal

Food, Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Norwich’s ANDA Product throughout the United States, including

Delaware, prior to expiration of the ’4,828 patent, Defendant committed an act of infringement of

the ’4,828 patent under 35 U.S.C. § 271(e)(2)(A).

          235.   The ’4,828 patent claims, inter alia, methods of maintaining remission of hepatic

encephalopathy with rifaximin.

          236.   Defendant’s manufacture, use, sale, offer for sale, or importation into the United

States of Norwich’s ANDA Product prior to the expiration of the ’4,828 patent, including any

applicable exclusivities or extensions, will infringe one or more claims of the ’4,828 patent under

35 U.S.C. §§ 271(b) and/or (c).

          237.   On information and belief, Norwich’s ANDA Product, if approved by the FDA,

will be prescribed and administered to human patients to reduce the risk of overt hepatic

encephalopathy recurrence and/or to relieve the signs and symptoms of irritable bowel syndrome

with diarrhea in patients, which uses will constitute direct infringement of claims of the ’4,828

patent.

          238.   On information and belief, these directly infringing uses will occur with

Defendant’s specific intent and encouragement, and will be uses that Defendant knows or should

know will occur.

          239.   On information and belief, Defendant will actively, induce, encourage, aid and abet

this prescription and administration, with knowledge and specific intent that these uses will be in

contravention of Plaintiffs’ rights under the ’4,828 patent.




                                                 38
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 39 of 52 PageID #: 1893




          240.   On information and belief, Defendant knows or should know Norwich’s ANDA

Product will be especially made or especially adapted for use in infringing the ’4,828 patent, and

is not a staple article or commodity of commerce suitable for substantial non-infringing use.

          241.   On information and belief, Defendant knows or should know that its commercial

manufacture, use, offer for sale, sale, and/or importation of Norwich’s ANDA Product prior to

patent expiry will contribute to the direct infringement of one or more claims of the ’4,828 patent.

          242.   On information and belief, Defendant’s acts will be performed with knowledge of

the ’4,828 patent and with intent to encourage infringement prior to patent expiry.

          243.   On information and belief, Defendant was aware of the existence of the ’4,828

patent and its listing in the Orange Book as demonstrated by Defendant’s reference to the ’4,828

patent in the Norwich Notice Letter.

          244.   Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.

                                          COUNT XXII
                                  Infringement of the ’397 Patent

          245.   Plaintiffs incorporate each of the preceding paragraphs 1 to 244 as if fully set forth

herein.

          246.   By submitting ANDA No. 214369 to the FDA to obtain approval under the Federal

Food, Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Norwich’s ANDA Product throughout the United States, including

Delaware, prior to expiration of the ’397 patent, Defendant committed an act of infringement of

the ’397 patent under 35 U.S.C. § 271(e)(2)(A).




                                                  39
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 40 of 52 PageID #: 1894




          247.   The ’397 patent claims, inter alia, methods of reducing the risk of experiencing a

breakthrough overt hepatic encephalopathy episode with rifaximin.

          248.   Defendant’s manufacture, use, sale, offer for sale, or importation into the United

States of Norwich’s ANDA Product prior to the expiration of the ’397 patent, including any

applicable exclusivities or extensions, will infringe one or more claims of the ’397 patent under 35

U.S.C. §§ 271(b) and/or (c).

          249.   On information and belief, Norwich’s ANDA Product, if approved by the FDA,

will be prescribed and administered to human patients to reduce the risk of overt hepatic

encephalopathy recurrence and/or to relieve the signs and symptoms of irritable bowel syndrome

with diarrhea in patients, which uses will constitute direct infringement of claims of the ’397

patent.

          250.   On information and belief, these directly infringing uses will occur with

Defendant’s specific intent and encouragement, and will be uses that Defendant knows or should

know will occur.

          251.   On information and belief, Defendant will actively, induce, encourage, aid and abet

this prescription and administration, with knowledge and specific intent that these uses will be in

contravention of Plaintiffs’ rights under the ’397 patent.

          252.   On information and belief, Defendant knows or should know Norwich’s ANDA

Product will be especially made or especially adapted for use in infringing the ’397 patent, and is

not a staple article or commodity of commerce suitable for substantial non-infringing use.

          253.   On information and belief, Defendant knows or should know that its commercial

manufacture, use, offer for sale, sale, and/or importation of Norwich’s ANDA Product prior to

patent expiry will contribute to the direct infringement of one or more claims of the ’397 patent.




                                                 40
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 41 of 52 PageID #: 1895




          254.   On information and belief, Defendant’s acts will be performed with knowledge of

the ’397 patent and with intent to encourage infringement prior to patent expiry.

          255.   On information and belief, Defendant was aware of the existence of the ’397 patent

and its listing in the Orange Book as demonstrated by Defendant’s reference to the ’397 patent in

the Norwich Notice Letter.

          256.   Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.

                                          COUNT XXIII
                                  Infringement of the ’384 Patent

          257.   Plaintiffs incorporate each of the preceding paragraphs 1 to 256 as if fully set forth

herein.

          258.   By submitting ANDA No. 214369 to the FDA to obtain approval under the Federal

Food, Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Norwich’s ANDA Product throughout the United States, including

Delaware, prior to expiration of the ’384 patent, Defendant committed an act of infringement of

the ’384 patent under 35 U.S.C. § 271(e)(2)(A).

          259.   The ’384 patent claims, inter alia, methods of treating symptoms of irritable bowel

syndrome in subjects 65 years of age or older with rifaximin.

          260.   Defendant’s manufacture, use, sale, offer for sale, or importation into the United

States of Norwich’s ANDA Product prior to the expiration of the ’384 patent, including any

applicable exclusivities or extensions, will infringe one or more claims of the ’384 patent under 35

U.S.C. §§ 271(b) and/or (c).




                                                  41
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 42 of 52 PageID #: 1896




          261.   On information and belief, Norwich’s ANDA Product, if approved by the FDA,

will be prescribed and administered to human patients to reduce the risk of overt hepatic

encephalopathy recurrence and/or to relieve the signs and symptoms of irritable bowel syndrome

with diarrhea in patients, which uses will constitute direct infringement of claims of the ’384

patent.

          262.   On information and belief, these directly infringing uses will occur with

Defendant’s specific intent and encouragement, and will be uses that Defendant knows or should

know will occur.

          263.   On information and belief, Defendant will actively, induce, encourage, aid and abet

this prescription and administration, with knowledge and specific intent that these uses will be in

contravention of Plaintiffs’ rights under the ’384 patent.

          264.   On information and belief, Defendant knows or should know Norwich’s ANDA

Product will be especially made or especially adapted for use in infringing the ’384 patent, and is

not a staple article or commodity of commerce suitable for substantial non-infringing use.

          265.   On information and belief, Defendant knows or should know that its commercial

manufacture, use, offer for sale, sale, and/or importation of Norwich’s ANDA Product prior to

patent expiry will contribute to the direct infringement of one or more claims of the ’384 patent.

          266.   On information and belief, Defendant’s acts will be performed with knowledge of

the ’384 patent and with intent to encourage infringement prior to patent expiry.

          267.   On information and belief, Defendant was aware of the existence of the ’384 patent

and its listing in the Orange Book as demonstrated by Defendant’s reference to the ’384 patent in

the Norwich Notice Letter.




                                                 42
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 43 of 52 PageID #: 1897




          268.   Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.

                                          COUNT XXIV
                                  Infringement of the ’763 Patent

          269.   Plaintiffs incorporate each of the preceding paragraphs 1 to 268 as if fully set forth

herein.

          270.   By submitting ANDA No. 214369 to the FDA to obtain approval under the Federal

Food, Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Norwich’s ANDA Product throughout the United States, including

Delaware, prior to expiration of the ’763 patent, Defendant committed an act of infringement of

the ’763 patent under 35 U.S.C. § 271(e)(2)(A).

          271.   The ’763 patent claims, inter alia, methods of treating bacterial activity in the

gastrointestinal tract of subjects with crystalline forms of rifaximin.

          272.   Defendant’s manufacture, use, sale, offer for sale, or importation into the United

States of Norwich’s ANDA Product prior to the expiration of the ’763 patent, including any

applicable exclusivities or extensions, will infringe one or more claims of the ’763 patent under 35

U.S.C. §§ 271(b) and/or (c).

          273.   On information and belief, Norwich’s ANDA Product, if approved by the FDA,

will be prescribed and administered to human patients to reduce the risk of overt hepatic

encephalopathy recurrence and/or to relieve the signs and symptoms of irritable bowel syndrome

with diarrhea in patients, which uses will constitute direct infringement of claims of the ’763

patent.




                                                  43
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 44 of 52 PageID #: 1898




       274.    On information and belief, these directly infringing uses will occur with

Defendant’s specific intent and encouragement, and will be uses that Defendant knows or should

know will occur.

       275.    On information and belief, Defendant will actively, induce, encourage, aid and abet

this prescription and administration, with knowledge and specific intent that these uses will be in

contravention of Plaintiffs’ rights under the ’763 patent.

       276.    On information and belief, Defendant knows or should know Norwich’s ANDA

Product will be especially made or especially adapted for use in infringing the ’763 patent, and is

not a staple article or commodity of commerce suitable for substantial non-infringing use.

       277.    On information and belief, Defendant knows or should know that its commercial

manufacture, use, offer for sale, sale, and/or importation of Norwich’s ANDA Product prior to

patent expiry will contribute to the direct infringement of one or more claims of the ’763 patent.

       278.    On information and belief, Defendant’s acts will be performed with knowledge of

the ’763 patent and with intent to encourage infringement prior to patent expiry.

       279.    The ’763 patent issued after the Norwich Notice Letter dated February 14, 2020

was mailed.

       280.    The ’763 patent was listed in the Orange Book for Xifaxan® 550 mg tablets (NDA

No. 022554) on or about July 14, 2020.

       281.    On information and belief, Defendant was aware of the existence of the ’763 patent

and its listing in the Orange Book prior to the filing date of this First Amended Complaint as

demonstrated by Defendant’s reference to the ’763 patent in the Second Norwich Notice Letter.




                                                 44
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 45 of 52 PageID #: 1899




          282.   Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.

                                          COUNT XXV
                                  Infringement of the ’694 Patent

          283.   Plaintiffs incorporate each of the preceding paragraphs 1 to 282 as if fully set forth

herein.

          284.   By submitting ANDA No. 214369 to the FDA to obtain approval under the Federal

Food, Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Norwich’s ANDA Product throughout the United States, including

Delaware, prior to expiration of the ’694 patent, Defendant committed an act of infringement of

the ’694 patent under 35 U.S.C. § 271(e)(2)(A).

          285.   The ’694 patent claims, inter alia, methods of reducing the risk of experiencing a

breakthrough overt hepatic encephalopathy episode with rifaximin.

          286.   Defendant’s manufacture, use, sale, offer for sale, or importation into the United

States of Norwich’s ANDA Product prior to the expiration of the ’694 patent, including any

applicable exclusivities or extensions, will infringe one or more claims of the ’694 patent under 35

U.S.C. §§ 271(b) and/or (c).

          287.   On information and belief, Norwich’s ANDA Product, if approved by the FDA,

will be prescribed and administered to human patients to reduce the risk of overt hepatic

encephalopathy recurrence and/or to relieve the signs and symptoms of irritable bowel syndrome

with diarrhea in patients, which uses will constitute direct infringement of claims of the ’694

patent.




                                                  45
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 46 of 52 PageID #: 1900




       288.    On information and belief, these directly infringing uses will occur with

Defendant’s specific intent and encouragement, and will be uses that Defendant knows or should

know will occur.

       289.    On information and belief, Defendant will actively, induce, encourage, aid and abet

this prescription and administration, with knowledge and specific intent that these uses will be in

contravention of Plaintiffs’ rights under the ’694 patent.

       290.    On information and belief, Defendant knows or should know Norwich’s ANDA

Product will be especially made or especially adapted for use in infringing the ’694 patent, and is

not a staple article or commodity of commerce suitable for substantial non-infringing use.

       291.    On information and belief, Defendant knows or should know that its commercial

manufacture, use, offer for sale, sale, and/or importation of Norwich’s ANDA Product prior to

patent expiry will contribute to the direct infringement of one or more claims of the ’694 patent.

       292.    On information and belief, Defendant’s acts will be performed with knowledge of

the ’694 patent and with intent to encourage infringement prior to patent expiry.

       293.    The ’694 patent issued after the Norwich Notice Letter dated February 14, 2020

was mailed.

       294.    The ’694 patent was listed in the Orange Book for Xifaxan® 550 mg tablets (NDA

No. 022554) on or about July 23, 2020.

       295.    On information and belief, Defendant was aware of the existence of the ’694 patent

and its listing in the Orange Book prior to the filing date of this First Amended Complaint as

demonstrated by Defendant’s reference to the ’694 patent in the Second Norwich Notice Letter.




                                                 46
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 47 of 52 PageID #: 1901




       296.      Plaintiffs will be substantially and irreparably harmed by the infringing activities

described above unless those activities are precluded by this Court. Plaintiffs have no adequate

remedy at law.

                                          COUNT XXVI
                                  Infringement of the ’667 Patent

       297.      Plaintiffs incorporate each of the preceding paragraphs 1 to 296 as if fully set forth

 herein.

       298.      By submitting ANDA No. 214369 to the FDA to obtain approval under the Federal

 Food, Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, sale,

 and/or importation of Norwich’s ANDA Product throughout the United States, including

 Delaware, prior to expiration of the ’667 patent, Defendant committed an act of infringement of

 the ’667 patent under 35 U.S.C. § 271(e)(2)(A).

       299.      The ’667 patent claims, inter alia, methods of treating symptoms of irritable bowel

 syndrome in subjects 65 years of age or older with rifaximin.

       300.      Defendant’s manufacture, use, sale, offer for sale, or importation into the United

 States of Norwich’s ANDA Product prior to the expiration of the ’667 patent, including any

 applicable exclusivities or extensions, will infringe one or more claims of the ’667 patent under

 35 U.S.C. §§ 271(b) and/or (c).

       301.      On information and belief, Norwich’s ANDA Product, if approved by the FDA,

 will be prescribed and administered to human patients to reduce the risk of overt hepatic

 encephalopathy recurrence and/or to relieve the signs and symptoms of irritable bowel syndrome

 with diarrhea in patients, which uses will constitute direct infringement of claims of the ’667

 patent.




                                                  47
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 48 of 52 PageID #: 1902




       302.    On information and belief, these directly infringing uses will occur with

 Defendant’s specific intent and encouragement, and will be uses that Defendant knows or should

 know will occur.

       303.    On information and belief, Defendant will actively, induce, encourage, aid and abet

 this prescription and administration, with knowledge and specific intent that these uses will be in

 contravention of Plaintiffs’ rights under the ’667 patent.

       304.    On information and belief, Defendant knows or should know Norwich’s ANDA

 Product will be especially made or especially adapted for use in infringing the ’667 patent, and is

 not a staple article or commodity of commerce suitable for substantial non-infringing use.

       305.    On information and belief, Defendant knows or should know that its commercial

 manufacture, use, offer for sale, sale, and/or importation of Norwich’s ANDA Product prior to

 patent expiry will contribute to the direct infringement of one or more claims of the ’667 patent.

       306.    On information and belief, Defendant’s acts will be performed with knowledge of

 the ’667 patent and with intent to encourage infringement prior to patent expiry.

       307.    The ’667 patent issued after the Norwich Notice Letter dated February 14, 2020

was mailed.

       308.    The ’667 patent was listed in the Orange Book for Xifaxan® 550 mg tablets (NDA

No. 022554) on or about October 19, 2020, after the Second Norwich Notice Letter dated October

6, 2020 was mailed.

       309.    On information and belief, Defendant was aware of the existence of the ’667 patent

and its listing in the Orange Book prior to the filing date of this First Amended Complaint as

demonstrated by Plaintiffs’ November 3, 2020 email correspondence to Defendant notifying

Defendant that the ’667 patent issued and was listed in the Orange Book after Plaintiffs filed their




                                                 48
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 49 of 52 PageID #: 1903




original Complaint and that Plaintiffs sought to amend their Complaint to add claims of

infringement of the ’667 patent.

        310.       Plaintiffs will be substantially and irreparably harmed by the infringing activities

 described above unless those activities are precluded by this Court. Plaintiffs have no adequate

 remedy at law.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully request the following relief:

         A.        A judgment that Defendant has infringed one or more claims of United States Patent

Nos. 7,045,620; 7,612,199; 7,902,206; 7,906,542; 7,915,275; 8,158,644; 8,158,781; 8,193,196;

8,309,569; 8,518,949; 8,642,573; 8,741,904; 8,829,017; 8,835,452; 8,853,231; 8,946,252;

8,969,398; 9,271,968; 9,421,195; 9,629,828; 10,314,828; 10,335,397; 10,456,384; 10,703,763;

10,706,694; and 10,765,667 by submitting ANDA No. 214369 seeking FDA approval for the

commercial manufacture, use, offer for sale, sale, and/or importation of Norwich’s ANDA Product

before the expiration of the Xifaxan® patents, inclusive of any exclusivities and extensions, under

35 U.S.C. § 271(e)(2)(A);

         B.        A judgment that Defendant’s commercial manufacture, use, offer for sale, sale in,

and/or importation into the United States of Norwich’s ANDA Product will infringe one or more

claims of United States Patent Nos. 7,045,620; 7,612,199; 7,902,206; 7,906,542; 7,915,275;

8,158,644; 8,158,781; 8,193,196; 8,309,569; 8,518,949; 8,642,573; 8,741,904; 8,829,017;

8,835,452; 8,853,231; 8,946,252; 8,969,398; 9,271,968; 9,421,195; 9,629,828; 10,314,828;

10,335,397; 10,456,384; 10,703,763; 10,706,694; and 10,765,667 under 35 U.S.C. §§ 271(a), (b),

(c), and/or (g);




                                                    49
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 50 of 52 PageID #: 1904




        C.     A judgment that United States Patent Nos. 7,045,620; 7,612,199; 7,902,206;

7,906,542; 7,915,275; 8,158,644; 8,158,781; 8,193,196; 8,309,569; 8,518,949; 8,642,573;

8,741,904; 8,829,017; 8,835,452; 8,853,231; 8,946,252; 8,969,398; 9,271,968; 9,421,195;

9,629,828; 10,314,828; 10,335,397; 10,456,384; 10,703,763; 10,706,694; and 10,765,667 remain

valid and enforceable;

        D.     A permanent injunction under 35 U.S.C. §§ 271(e)(4)(B) and/or 283 restraining

and enjoining Defendant, its officers, agents, servants, and employees, and those persons in active

concert or participation with any of them, from engaging in the commercial manufacture, use, offer

for sale, sale in, and/or importation into the United States of Norwich’s ANDA Product prior to

the expiration date of United States Patent Nos. 7,045,620; 7,612,199; 7,902,206; 7,906,542;

7,915,275; 8,158,644; 8,158,781; 8,193,196; 8,309,569; 8,518,949; 8,642,573; 8,741,904;

8,829,017; 8,835,452; 8,853,231; 8,946,252; 8,969,398; 9,271,968; 9,421,195; 9,629,828;

10,314,828; 10,335,397; 10,456,384; 10,703,763; 10,706,694; and 10,765,667, inclusive of any

exclusivities and extensions;

        E.     An order under 35 U.S.C. § 271(e)(4)(A) that the effective date of any FDA

approval of ANDA No. 214369 under Section 505(j) of the Federal Food, Drug, and Cosmetic Act

(21 U.S.C. § 355(j)) shall be a date that is not earlier than the expiration date of United States

Patent Nos. 7,045,620; 7,612,199; 7,902,206; 7,906,542; 7,915,275; 8,158,644; 8,158,781;

8,193,196; 8,309,569; 8,518,949; 8,642,573; 8,741,904; 8,829,017; 8,835,452; 8,853,231;

8,946,252; 8,969,398; 9,271,968; 9,421,195; 9,629,828; 10,314,828; 10,335,397; 10,456,384;

10,703,763; 10,706,694; and 10,765,667, inclusive of any exclusivities and extensions;

        F.     A declaration that this case is “exceptional” under 35 U.S.C. § 285 and an award

of attorneys’ fees;




                                                50
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 51 of 52 PageID #: 1905




       G.     Costs and expenses in this action; and

       H.     Such other and further relief as the Court may deem just and proper.


                                                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP


                                                   /s/ Cameron P. Clark
                                                   Jack B. Blumenfeld (#1014)
                                                   Karen Jacobs (#2881)
                                                   Cameron P. Clark (#6647)
                                                   1201 North Market Street
                                                   P.O. Box 1347
                                                   Wilmington, DE 19899-1347
                                                   (302) 658-9200
OF COUNSEL:                                        jblumenfeld@mnat.com
                                                   kjacobs@mnat.com
Scott K. Reed                                      cclark@mnat.com
Steven C. Kline
Shannon K. Clark                                   Attorneys for Plaintiffs
VENABLE LLP
1290 Avenue of the Americas
New York, NY 10104-3800
(212) 218-2100

November 13, 2020




                                              51
Case 1:20-cv-00430-RGA Document 59 Filed 11/13/20 Page 52 of 52 PageID #: 1906




                                  CERTIFICATE OF SERVICE

       I hereby certify that on November 13, 2020, I caused the foregoing to be electronically

filed with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on November

13, 2020, upon the following in the manner indicated:

 Karen E. Keller                                                         VIA ELECTRONIC MAIL
 David M. Fry
 SHAW KELLER LLP
 I.M. Pei Building
 1105 N. Market St., 12th Floor
 Wilmington, DE 19801
 Attorneys for Defendant


 Matthew J. Becker                                                       VIA ELECTRONIC MAIL
 Stacie L. Ropka
 Matthew S. Murphy
 Chad A. Landmon
 AXINN, VELTROP & HARKRIDER LLP
 90 State House Square
 Hartford, CT 06103
 Attorneys for Defendant



                                             /s/ Cameron P. Clark
                                             Cameron P. Clark (#6647)
